Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2021 has been entered.

Authorization for this examiner’s amendment was given in a telephone interview with Steven Gelman, Reg. No. 41,034 on 02/15/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Canceled)

Claim 2. (Currently Amended) A distributed system resource allocation method for managing resources of a computer system , the method comprising:
	receiving, by a resource scheduling server, a resource application request from a first job management server, the first job management server executing a high priority job, and the resource application request including an output deadline and an execution time of the high priority job;
	identifying, by the resource scheduling server, a second job management server executing a low priority job of a plurality of job management servers;
	receiving, by the second job management server, a resource preemption request from [[a]] the resource scheduling server when a resource preemption condition is met, the resource preemption request including the output deadline and the execution time of the high priority job executing on the first job management server;
	calculating, by the second job management server, a resource obtaining deadline of the high priority job according to a difference between the output deadline and the execution time of the high priority job;

	when a sum of the current time and the remaining time for completion of executing the low priority job on the second job management server is greater than or equal to the resource obtaining deadline, the second job management server performs the steps of (i) backing up the low priority job, (ii) recording a backup position, and (iii) allocating resources to the resource scheduling server that were being utilized by the low priority job after the backup is completed, wherein the second job management server continues to execute the low priority job as long as a sum of a time to perform steps (i) and (ii) and the current time is less than the resource obtaining deadline;
	allocating, by the resource scheduling server, the resources that were allocated to the resource scheduling server from the second job management server to the first job management server; and
	executing, by the first job management server, the high priority job utilizing the resources allocated from the resource scheduling server.


Claim 3. (Canceled)

Claim 4. (Canceled)

Claim 5. (Canceled)

Claim 6. (Currently Amended) The method of claim [[5]] 2, further comprising: 
, by the second job management server, resources re-allocated by the resource scheduling server; 
	acquiring the backup of the  low priority job by the second job management server; and 
	resuming, by the second job management server, the execution of the  low priority job from the backup position.

Claim 7.-11. (Canceled)

Claim 12. (Currently Amended) An apparatus for resource allocation for managing resources of a computer system, comprising: 
	a memory storing a set of instructions; and 
	one or more processors configured to execute the set of instructions to cause the apparatus to perform:
		receiving, by a resource scheduling server, a resource application request from a first job management server, the first job management server executing a high priority job, and the resource application request including an output deadline and an execution time of the high priority job;
		identifying, by the resource scheduling server, a second job management server executing a low priority job of a plurality of job management servers;
		receiving, by the second job management server, a resource preemption request from [[a]] the resource scheduling server when a resource preemption condition is met, the resource preemption request including the output deadline and the execution time of the high priority job executing on the first job management server;
		calculating, by the second job management server, a resource obtaining deadline of the high priority job according to a difference between the output deadline and the execution time of the high priority job;

		when a sum of the current time and the remaining time for completion of executing the low priority job on the second job management server is greater than or equal to the resource obtaining deadline, the second job management server performs the steps of (i) backing up the low priority job, (ii) recording a backup position, and (iii) allocating resources to the resource scheduling server that were being utilized by the low priority job after the backup is completed, wherein the second job management server continues to execute the low priority job as long as a sum of a time to perform steps (i) and (ii) and the current time is less than the resource obtaining deadline;
		allocating, by the resource scheduling server, the resources that were allocated to the resource scheduling server from the second job management server to the first job management server; and
		executing, by the first job management server, the high priority job utilizing the resources allocated from the resource scheduling server.


Claim 13. (Canceled)

Claim 14. (Canceled)

Claim 15. (Canceled)

Claim 16. (Currently Amended) The apparatus of claim 12, wherein the set of instructions that are executable by the one or more processors are  further configured to perform: 
	receiving, by the second job management server, resources re-allocated by the resource scheduling server; 
	acquiring the backup of the  low priority job by the second job management server; and 
	resuming, by the second job management server, the execution of the  low priority job from the backup position.

Claim 17.-21. (Canceled)

Claim 22. (Currently Amended) A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to 
	receiving, by a resource scheduling server, a resource application request from a first job management server, the first job management server executing a high priority job, and the resource application request including an output deadline and an execution time of the high priority job;
	identifying, by the resource scheduling server, a second job management server executing a low priority job of a plurality of job management servers;
	receiving, by the second job management server, a resource preemption request from [[a]] the resource scheduling server when a resource preemption condition is met, the resource preemption request including the output deadline and the execution time of the high priority job executing on the first job management server;
	calculating, by the second job management server, a resource obtaining deadline of the high priority job according to a difference between the output deadline and the execution time of the high priority job;

	when a sum of the current time and the remaining time for completion of executing the low priority job on the second job management server is greater than or equal to the resource obtaining deadline, the second job management server performs the steps of (i) backing up the low priority job, (ii) recording a backup position, and (iii) allocating resources to the resource scheduling server that were being utilized by the low priority job after the backup is completed, wherein the second job management server continues to execute the low priority job as long as a sum of a time to perform steps (i) and (ii) and the current time is less than the resource obtaining deadline;
	allocating, by the resource scheduling server, the resources that were allocated to the resource scheduling server from the second job management server to the first job management server; and
	executing, by the first job management server, the high priority job utilizing the resources allocated from the resource scheduling server.


Claim 23. (Canceled) 

Claim 24. (Canceled)

Claim 25. (Canceled)

Claim 26. (Currently Amended) The non-transitory computer readable medium of claim 22, wherein the set of instructions that are executable by the at least one processor of a computer to cause the computer to further perform: 
, by the second job management server, resources re-allocated by the resource scheduling server; 
	acquiring the backup of the  low priority job by the second job management server; and 
	resuming, by the second job management server, the execution of the  low priority job from the backup position.

Claim 27.-31. (Canceled)

Claim 32. (Canceled)

Claim 33. (Canceled)

Claim 34. (Canceled)

Claim 35. (Canceled)

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 2, 6, 12, 16, 22, and 26 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 15, 2022